MEMORANDUM **
Pablo Antonio Aguilar-Malia, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ affirmance of an Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. *662478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny the petition for review.
Substantial evidence supports the IJ’s decision that petitioner failed to establish past persecution or a well-founded fear of future persecution. Because petitioner was never harmed, arrested, threatened or mistreated, he fails to establish past persecution. See Nagoulko v. INS, 333 F.3d 1012, 1017-18 (9th Cir. 2003). Because petitioner’s family received threatening notes in the 1980s during civil war, and the civil war ended in the 1990s, and petitioner’s family has remained in the same town since that period and has not been harmed, he fails to show that he has a well-founded fear of future persecution. See id.
Substantial evidence also supports the IJ’s conclusion that petitioner failed to establish withholding of removal because he did not show that it is more likely than not that he will be subject to persecution based on an enumerated ground. See Elias-Zacarias, 502 U.S. at 483-84, 112 S.Ct. 812.
Substantial evidence also supports the IJ’s conclusion that petitioner failed to show that it was more likely than not that he will be tortured if returned to El Salvador. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.